                Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREW PROKOS,                                         Case No.: 18-CV-9316

                                                       PLAINTIFF’S COMPLAINT FOR
                         Plaintiff,                           (1) COPYRIGHT
                                                       INFRINGEMENT; (2) VICARIOUS
           - against -                                    AND/OR CONTRIBUTORY
                                                        COPYRIGHT INFRINGEMENT;
                                                         AND (3) VIOLATION OF THE
SGE CAPITAL LLC, and DOES 1-10,                            DIGITAL MILLENIUM
                                                         COPYRIGHT ACT (17 U.S.C.
                                                                   §1202)
                         Defendants.
                                                           JURY TRIAL DEMANDED



       Plaintiff Andrew Prokos (“Plaintiff”), by and through his undersigned attorneys, hereby

prays for relief based on the following:

                                      JURISDICTION AND VENUE

         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et seq.

         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and

(b).

         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a) in that

Defendant SGE Capital, LLC’s principal place of business is in this district, and this is the

judicial district in which a substantial part of the acts and omissions giving rise to the claims

occurred.

                                             PARTIES

         4. Plaintiff Andrew Prokos is a renowned professional photographer, with his principal

place of business in New York, New York, and is doing business within the state of New York.




                                                   1
                                              COMPLAINT
             Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 2 of 9



       5. Plaintiff is informed and believes and thereon alleges that Defendant SGE CAPITAL

LLC (“Defendant”) is a Limited Liability Corporation practicing under the laws of New York

with a place of business in New York County, New York.

       6. Defendants DOES 1-10, inclusive, are other parties not yet identified who have

infringed Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights, or

have engaged in one or more of the wrongful practices alleged herein. The true names, whether

corporate, individual or otherwise, of Defendants 1 through 10, inclusive, are presently unknown

to Plaintiff, who therefore sues said Defendants by such fictitious names, and will seek leave to

amend this Complaint to show their true names and capacities when same have been ascertained.

       7. Plaintiff is informed and believes and thereon alleges that at all times relevant hereto

each of the Defendants was the agent, affiliate, officer, director, manager, principal, alter-ego,

and/or employee of the remaining Defendants and was at all times acting within the scope of

such agency, affiliation, alter-ego relationship and/or employment; and actively participated in or

subsequently ratified and adopted, or both, each and all of the acts or conduct alleged, with full

knowledge of all the facts and circumstances, including, but not limited to, full knowledge of

each and every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused

thereby.

                  CLAIMS RELATED TO PLAINTIFF’S PHOTOGRAPH

       8. Plaintiff is a renowned professional artist who earns his livelihood through the sale and

licensing of his photographs and photography services.

      9. Plaintiff created a photograph of Harlem in 2013. This photograph (the “Subject

Photograph”) is the subject of this dispute. The title of the photograph is “HARLEM-0446-

1000PX.jpeg.” The photograph is an original photograph composed by Mr. Prokos. Plaintiff is


                                                  2
                                             COMPLAINT
             Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 3 of 9



the owner of the photograph, which was registered with the United States Copyright Office

before the infringement at issue. A true and correct copy of the photograph is reproduced below:




      10. Plaintiff is informed and believes and thereon alleges that Defendants operates a

website at www.sge-capital.com, where they advertise for business.

      11. Plaintiff’s investigation revealed that Defendants, and each of them, were displaying

Plaintiff’s Subject Photograph (“Infringing Photograph”) on their website, (www.sge-

capital.com), without Plaintiff’s authorization. Defendants used the Infringing Photograph to

market and advertise Defendants’ own businesses.

      12. Defendants do not and never had authorization to use the Subject Photograph.

      13. A true and correct screenshot of Defendants’ infringing use of the Subject Photograph

on their website is reproduced below:




                                                3
                                           COMPLAINT
             Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 4 of 9



      14. “Infringing Photograph”;




                                 FIRST CLAIM FOR RELIEF
                (For Copyright Infringement – Against all Defendants, and Each)
      15. Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.

      16. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, had access to the Subject Photograph, including, without limitation, through viewing the

Subject Photograph on the World Wide Web.

      17. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, used and displayed the Subject Photograph on (www.sge-capital.com).

      18. Plaintiff is informed and believes and thereon alleges that the Infringing Photograph

used by Defendants and shown above, uses the same elements, composition, colors,

arrangement, subject, lighting, angle, and overall appearance of the Plaintiff’s Subject

Photograph and are identical or at least substantially similar to Plaintiff’s Subject Photograph.

                                                 4
                                            COMPLAINT
             Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 5 of 9



       19. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, infringed Plaintiff’s copyright by copying the Subject Photograph and publishing and

displaying the Infringing Photograph to the public, including without limitation, on www.sge-

capital.com without Plaintiff’s authorization or consent.

       20. Due to Defendants’, and each of their, acts of infringement, Plaintiff has suffered

general and special damages in an amount to be established at trial.

       21. Due to Defendants’ acts of copyright infringement as alleged herein, Defendants, and

each of them, have obtained direct and indirect profits they would not otherwise have realized

but for their infringement of Plaintiff’s rights in the Subject Photograph. As such, Plaintiff is

entitled to disgorgement of Defendants’ profits directly and indirectly attributable to Defendants’

infringement of his rights in the Subject Photograph in an amount to be established at trial.

       22. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, have committed acts of copyright infringement, as alleged above, which were willful,

intentional and malicious, which further subjects Defendants, and each of them, to liability for

statutory damages under Section 504(c)(2) of the Copyright Act in the sum of up to one hundred

fifty thousand dollars ($150,000.00) per infringement. Within the time permitted by law, Plaintiff

will make his election between actual damages and statutory damages.

                             SECOND CLAIM FOR RELIEF
(For Vicarious and/or Contributory Copyright Infringement – Against all Defendants, and Each)

      23. Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.

      24. Plaintiff is informed and believes and thereon alleges that Defendants knowingly

induced, participated in, aided and abetted in and profited from the illegal reproduction and

distribution of the Subject Photograph as alleged hereinabove.
                                                  5
                                             COMPLAINT
              Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 6 of 9



       25. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, are vicariously liable for the infringement alleged herein because they had the right and

ability to supervise the infringing conduct and because they had a direct financial interest in the

infringing conduct.

       26. By reason of the Defendants’, and each of their, acts of contributory and vicarious

infringement as alleged above, Plaintiff has suffered and will continue to suffer substantial

damages to his business in an amount to be established at trial, as well as additional general and

special damages in an amount to be established at trial.

       27. Due to Defendants’ acts of copyright infringement as alleged herein, Defendants, and

each of them, have obtained direct and indirect profits they would not otherwise have realized

but for their infringement of Plaintiff’s rights in the Subject Photograph. As such, Plaintiff is

entitled to disgorgement of Defendants’ profits directly and indirectly attributable to Defendants’

infringement of his rights in the Subject Photograph, in an amount to be established at trial.

        28.    Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, have committed acts of copyright infringement, as alleged above, which were willful,

intentional and malicious, which further subjects Defendants, and each of them, to liability for

statutory damages under Section 504(c)(2) of the Copyright Act in the sum of up to one hundred

fifty thousand dollars ($150,000.00) per infringement. Within the time permitted by law, Plaintiff

will make his election between actual damages and statutory damages.

                                 THIRD CLAIM FOR RELIEF
               (For Violation of the Digital Millennium Copyright Act (17 U.S.C. §1202)

       29. Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.


                                                  6
                                             COMPLAINT
              Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 7 of 9



       30. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, violated 17 U.S.C. §1202 by intentionally removing and/or altering the copyright

management information, in the form of metadata, on the copy of at least one Subject

Photograph, and distributing copyright management information with knowledge that the

copyright management information had been removed or altered without authority of the

copyright owner or the law, and distributing and publicly displaying the material, knowing that

copyright management information had been removed or altered without authority of the

copyright owner or the law, and knowing, or, with respect to civil remedies under section 1203,

having reasonable grounds to know, that the conduct would induce, enable, facilitate, or conceal

an infringement of any right under this title.

       31. The above conduct is in violation of the Digital Millennium Copyright Act and

exposes Defendants, and each of them, to additional and enhanced common law and statutory

damages and penalties pursuant to 17 USC § 1203 and other applicable law.

       32. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

their, conduct as alleged herein was willful, reckless, and/or with knowledge, and Plaintiff

resultantly seeks enhanced damage and penalties.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff prays for judgment as follows:




                                                 7
                                             COMPLAINT
     Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 8 of 9



                       Against all Defendants, and Each:

With Respect to Each Claim for Relief:

   a. That Defendants, as well as its employees, agents, or anyone acting in concert

       with it, be enjoined from infringing Plaintiff’s copyright in the Subject

       Photograph, including, without limitation, an order requiring Defendant to remove

       the Infringing Photograph from any print, web, or other publication owned,

       operated or controlled by any Defendant.

   b. That Plaintiff be awarded all profits of Defendants, and each of them, plus all

       losses of Plaintiff, plus any other monetary advantage gained by the Defendant,

       through its infringement, the exact sum to be proven at the time of trial, and, to

       the extent available, statutory damages as available under the 17 U.S.C. § 504, 17

       U.S.C. §1203, and other applicable law.

   c. That Plaintiff be awarded its attorneys’ fees as available under the Copyright Act

       U.S.C. § 101 et seq.;

   d. That Plaintiff be awarded its costs and fees under the statutes set forth above;

   e. That Plaintiff be awarded statutory damages and/or penalties under the statues set

       forth above;

   f. That Plaintiff be awarded pre-judgment interest as allowed by law;

   g. That Plaintiff be awarded the costs of this action; and

   h. That Plaintiff be awarded such further legal and equitable relief as the Court

       deems proper.




                                         8
                                    COMPLAINT
             Case 1:18-cv-09316 Document 1 Filed 10/12/18 Page 9 of 9



       Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38 and the

7th Amendment to the United States Constitution.



Dated: October 8, 2018                                Respectfully submitted:

                                              By: /S/ Michael D. Steger
                                                      Michael D. Steger (MS2009)
                                                      Law Offices of Michael D. Steger, PC
                                                      30 Ramland Road, Suite 201
                                                      Orangeburg, NY 10962
                                                      845-359-4600
                                                      (845) 689-2155 (fax)
                                                      msteger@steger-law.com
                                                      Attorney for Plaintiff




                                                 9
                                            COMPLAINT
